DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: page 1, paragraph 1, the status of 16/564,117 should be updated i.e. --now abandoned--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guertin et al (US 2018/0363443).
As to claim 9, Guertin et al discloses an underground directional drill  100 comprising: a frame 114; a drill spindle (generally at 112) operably connected to the 

As to claim 10, Guertin et al discloses wherein the pipe loading frame 108, when in the manual loading position, is adapted to receive the pipe 104 from a position outside of the pipe rack, and when in the drill string position, is adapted to position the pipe in coaxial alignment with the drill spindle(generally at 112) .

As to claim 11, Guertin et al discloses further comprising a second pipe 104 located in the pipe rack 102.

As to claim 12, Guertin et al discloses wherein the pipe loading frame 108 comprises a first pipe receiver 132 and an arcuate surface (i.e. cam 130) adjacent to, and extending away from, the first pipe receiver, the arcuate surface adapted to prevent the second pipe from descending out of the pipe rack during movement of the pipe loading frame from the manual loading position to the drill string position.

As to claim 13, Guertin et al discloses  wherein the pipe loading frame further comprises a first actuator (see para [0048] “An actuator (e.g., rotary or linear actuator or motor) may rotate the cam..)) in communication with the first pipe receiver.

As to claim 14, Guertin et al discloses wherein the pipe loading frame further comprises: a second pipe receiver (i.e. more than one cam with a pipe receiver may be provided); and a second actuator (see para [0048]) in communication with the second pipe receiver.

As to claim 15, Guertin et al implicitly discloses wherein the first pipe receiver 132 and the second pipe receiver 132 each define a primary axis, and wherein the primary axes of the first and second pipe receivers are coaxially aligned when the pipe loading frame is in the manual loading position, and are coaxially misaligned when the pipe loading frame is in the drill string position.

As to claim 16, Guertin et al discloses a method of loading a pipe 104 into an underground directional drill 100, the method comprising: providing an underground directional drill 100 and a pipe 104, wherein the drill comprises a pipe loading frame 108 movable between a manual loading position and a drill string position; positioning the pipe loading frame in the manual loading position; placing a pipe into a pipe receiver 132 associated with the pipe loading frame; and moving the pipe loading frame to the drill string position, wherein the pipe maintains continuous contact with the pipe receiver as the pipe loading frame moves from the manual loading position to the drill string position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL